DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
                                            Status of claims
Claims 1-19 as field on 11/23/2020 are pending.
Claims 12 and 16-19 are under examination in the insntst office action. 
Claims 1-11 and 13-15 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/28/2019.
Information Disclosure Statement
IDSs filed by Applicants were considered. The cross out signs on IDS forms indicate references that are missing publication dates and also some references (Fu, Hao and Jiang) that are not submitted (or, even if submitted, it cannot be certain since they cannot be identified as such for not being in English). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 and 16-19 are rejected under 35 U.S.C. 102 (a) (1), (a) (2) as being anticipated by US 9,241,923 (Kuang et al).
US 9,241,923 (Kuang et al) discloses a method for promoting healthy state and development in subjects by providing a nutritional composition comprising: 1) probiotic; and 2) iron source (col. 2, lines 26-29); wherein the iron source is ferric pyrophosphate (col. 17, line 35-39); and wherein the probiotic is Lactobacillus or Bifidobacterium (col. 15, lines 21-30). The nutritional composition is provided as a prenatal dietary supplement to pregnant women (col. 10, lines 56-62). Thus, the cited method comprises same one active step of administering the same composition to the same subject such as pregnant or lactating female. Therefore, the cited document anticipates claims 12, 18 and 19. 
As applied to claim 16, the cited document teaches form of the nutritional composition including iron source/ferric pyrophosphate as an emulsion (col. 10, line 67) and incorporation of fatty acid esters (col. 12, line 59).
As applied to claim 17, the cited document teaches that the particle sizes in the nutritional composition are in the range 10-300 micron (col. 17, lines 56-57) and thus, 
Therefore, the cited US 9,241,923 (Kuang et al) is considered to anticipate the claimed invention.

Claims 12, 18 and 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by “Frisomum” product description (IDS reference, Mintel Record ID 1795506 dated May 2012). 
The cited document describes an increased nutritional demands during pregnancy in nutrients including iron (see section “product description”), thereby, recognizes iron deficiency and anemia in pregnant females. The cited document teaches recommendation and, thus, a method for treating iron deficiency in pregnant female by administering a composition comprising: 1) probiotic; and 2) iron source (see section “ingredients”); wherein the iron source is ferric diphosphate (other name of “ferric pyrophosphate”); and wherein the probiotic is Lactobacillus or Bifidobacterium. Thus, the cited method comprises same one active step of administering the same composition to the same subject such as pregnant female. Therefore, the cited document is considered to anticipate the claimed invention.

Claims 12, 16, 18 and 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by “Vanilla Mango/Anmum” product description (IDS reference, Mintel Record ID 2577737, dated July 2014). 
Bifidobacterium. Thus, the cited method comprises same one active step of administering the same composition to the same subject such as pregnant female. Therefore, the cited document anticipates claims 12, 18 and 19.
As applied to claim 16: the product comprises emulsifiers or soy lecithin (section “ingredients”); and thus, the cited composition “comprising the ferric pyrophosphate is an emulsion comprising a fatty acid ester” as claimed.
Therefore, the cited document is considered to anticipate the claimed invention.

Claims 12, 18 and 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WO 2014/148910 (Van der Braak et al).
The cited document WO 2014/148910 teaches a method for treating iron deficiency or anemia in pregnant female (see abstract, see page 1 line 6; see page 5, lines 15-16) by administering a composition comprising: 1) “probiotic” as a milk fermented by probiotic lactic acid bacteria; and 2) iron (see page 3, lines 15-22); wherein the iron source includes ferric diphosphate or ferric pyrophosphate (page 7,   line 30); and wherein the probiotic lactic acid bacteria include Lactobacillus and/or Bifidobacterium (page 9, lines 4-5). 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/148910 (Van der Braak et al), “Vanilla Mango/Anmum” product description (IDS reference, Mintel Record ID 2577737, dated July 2014), “Frisomum” product description (IDS reference, Mintel Record ID 1795506 dated May 2012) and Sakaguchi et al (IDS reference; Int J Vitam Nutr Res., 2004, 74 (1), pages 3-9).
Each and all of the cited references WO 2014/148910 (Van der Braak et al), “Vanilla Mango/Anmum” product description and “Frisomum” product description are relied upon as explained above for teaching of a method for treating iron deficiency or anemia in pregnant females by administering a composition with probiotics and ferric pyrophosphate. 
But the cited references do not clearly teach or recognize the use of ferric pyrophosphate that has particle size distribution of 90% or 97% being less than 200 micron or 25 micron respectively. 

For example: the cited reference by Sakaguchi teaches treating iron deficiency and anemia in pregnant females by providing pregnant females with iron-containing compositions (see page 3, section “introduction”); and the cited reference by Sakaguchi clearly teaches and recognizes that a micronize dispersible ferric pyrophosphate formulation (MDFP), also known as SunActive product, is the best and/or ideal choice with high bioavailability for iron fortification of nutritional compositions (see abstract, see page 4, col.1, lines 2-5; see page 8, col.1, last par.). The cited MDFP/SunActive product of Sakaguchi has the same particle size distribution as claimed (see figure 1 of Sakaguchi) and in view of as-filed specification (page 5, lines 5-8).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was file to use ferric pyrophosphate that has particle size distribution of 90% or 97% being less than 200 micron or 25 micron (MDFP SunActive product) as a ferric pyrophosphate iron source in the nutritional compositions in the methods of WO 2014/148910 (Van der Braak et al), “Vanilla Mango/Anmum” and “Frisomum” with a reasonable expectation of success in treating iron deficiency and anemia in pregnant females because ferric pyrophosphate that has particle size distribution of 90% or 97% being less than 200 micron or 25 micron (such as MDFP SunActive product) is taught and/or suggested as an ideal choice for incorporation or fortification of nutritional compositions for subjects in need thereof including pregnant females as clearly recognized by Sakaguchi. 
prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Response to Arguments
Applicant’s arguments and contents of Declaration by Irma Silva Zolezzi filed on 11/23/2020 with respect to the pending claims have been fully considered but are moot because of new grounds of rejections.
Rejections of claims under 35 U.S.C. 103 as being unpatentable over CA 2347891 (Zlotkin) and Hartman-Craven et al. (BMC Pregnancy and Childbirth, 2009) and further in view of secondary references have been withdrawn because Applicants argue that Zlotkin does not teach pregnant female as a subject under treatment with iron-containing composition and Hartman-Craven teaches away from administering “ferric pyrophosphate” as iron source to subjects in need thereof including pregnant females (see Declaration statements on pages 2-3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
May 14, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653